Exhibit 10.62
CHANGE IN CONTROL AGREEMENT
     This Change in Control Agreement (“Agreement”) is by and between Reliant
Energy, Inc. (the “Company”), Reliant Energy Corporate Services, LLC (the
“Employer”), and [NAME] (“Executive”).
     The Company and the Employer consider it essential to the interests of the
Company’s stockholders to secure the continued employment of key management
personnel. The Board of Directors of the Company recognizes that the possibility
of a Change in Control (as defined below) exists and that the uncertainty this
raises may result in the departure or distraction of management personnel to the
detriment of the Company and its stockholders. In order to encourage the
continued attention and dedication of key management personnel, this Agreement
is being entered into by the Company, the Employer and Executive.
     The Company, the Employer and Executive agree as follows:

1.   Definitions: Capitalized terms are defined in Exhibit A.   2.   Severance
Benefits: If Executive experiences a Covered Termination, subject to the Waiver
and Release requirement in Section 2(f) below, Executive will be entitled to
receive from the Employer the following severance benefits:

  (a)   Severance Payment Based on Salary. An amount equal to the sum of two
times Salary plus two times Executive’s target award under the AICP for the year
in which the Covered Termination date occurs.     (b)   Severance Payment Based
on Bonus.

  (1)   Current Performance Year. An amount equal to the product of (A) the
Salary and (B) the Target Bonus Percentage, with the product of (A) and
(B) prorated based on the number of days Executive was employed during the bonus
year in which Executive’s Covered Termination date occurs.     (2)   Prior
Performance Year. An Executive whose Covered Termination date occurs before the
date on which awards under the AICP are paid out for the prior calendar year, or
the date on which the Company announces that awards under the AICP will not be
paid, then Executive will be entitled to an amount equal to the product of
(A) the Salary and (B) the Target Bonus Percentage (or, if greater, the actual
amount of the bonus determined under the AICP for such prior calendar year). Any
prepayments of such AICP awards made during the prior calendar year will be
deducted from the amount calculated under the preceding sentence of
Section 2(b)(2).

1



--------------------------------------------------------------------------------



 



Subject to the Waiver and Release requirement in Section 2(f) below, the
severance benefits provided for in Sections 2(a) and 2(b) above will be paid in
one lump sum cash payment as soon as practicable after Executive’s Covered
Termination date, but in no event shall such payment be made later than
March 15th of the calendar year immediately following the calendar year in which
occurs (i) Executive’s Covered Termination date or (ii) if earlier in the event
Section 4(d) applies with respect to a Covered Termination for Good Reason, the
date the Cure Period (as defined in Section 4(d) ends.

  (c)   Welfare Benefit Coverage.

  (1)   Active Coverage. The Employer will provide, or will cause to be
provided, continued Welfare Benefit Coverage (as in effect from time to time for
similarly situated active employees) for Executive and Executive’s eligible
dependents at the active employee rate for a period of 2 years following the
date of Executive’s Covered Termination.     (2)   Post Retirement Coverage. If
Executive would be entitled to post-retirement medical coverage within 2 years
following Executive’s Covered Termination date if Executive had remained
employed, the Company or the Employer will provide the coverage as follows:

  (A)   the coverage provided will be the coverage in effect immediately before
Executive’s Covered Termination date; and     (B)   coverage will begin on the
later of (i) the date on which the post-retirement medical coverage would have
become available or (ii) the date on which the benefits under Section 2(c)(1)
end; and     (C)   the post-retirement medical coverage so provided will be that
as in effect from time to time for retired employees (which coverage may be
amended or terminated at any time by the Company or the Employer).

  (3)   Reduction for Other Coverage. Benefits otherwise receivable by Executive
pursuant to this Section 2(c) will be reduced to the extent Executive becomes
eligible to receive benefits pursuant to a government-sponsored health insurance
or health care program.

  (d)   Outplacement. The Employer will provide or cause to be provided
outplacement services for a period of 12 months following Executive’s Covered
Termination date in connection with Executive’s efforts to obtain new
employment. Executive must notify the Employer or the outplacement firm
designated by the Employer, in writing, within 180

2



--------------------------------------------------------------------------------



 



      days after Executive’s Covered Termination date if Executive wishes to
utilize this outplacement benefit. In no event will the period of outplacement
services extend beyond the one-year anniversary of Executive’s Covered
Termination date, regardless of the date Executive gives the notice required
hereunder. Executive shall not be entitled to a cash payment in lieu of such
services.     (e)   Financial Planning. The Employer will provide, or cause to
be provided, continued access for the remainder of the calendar year in which
Executive’s Covered Termination occurs or for 60 days (if greater), to the
financial planning services available to executive employees on his Covered
Termination date. Executive shall not be entitled to a cash payment in lieu of
such services.     (f)   Waiver and Release Requirement. The foregoing
notwithstanding, payment of the benefits under this Section 2 is subject to
Executive’s timely execution and return of the Waiver and Release to the
Company, without subsequent revocation during the seven-day period following
such execution date (the “Waiver and Release Revocation Period”), as provided in
this Section 2(f). The Company shall provide Executive the Waiver and Release no
later than 15 days after Executive’s Covered Termination date. Executive shall
have 22 days following receipt of the Waiver and Release to consider, execute
and return the Waiver and Release to the Company and shall then have the right
to revoke the Waiver and Release during the Waiver and Release Revocation
Period. If Executive fails to timely execute and return the Waiver and Release
to the Company or revokes such Waiver and Release during the Waiver and Release
Revocation Period, then Executive shall forfeit, and shall not be entitled to,
any of the benefits described in this Section 2.     (g)   Notice of Change in
Control. Promptly after the closing date of a Change in Control, the Company
shall provide Executive with written notice of the occurrence and date of the
Change in Control (such notice shall be in the form and manner determined
appropriate by the Company in its discretion). Such notice also shall expressly
advise Executive of the impact of the Change in Control under this Agreement,
including the potential that certain deadlines or other requirements may apply
with respect to some or all of the payments and benefits under this Agreement
and accordingly that Executive should review the Agreement to be aware of any
such applicable deadlines and requirements.

3.   Change in Control Equity-Based Benefits: Immediately upon any Change in
Control, Executive will be entitled to receive benefits with respect to any
equity-based compensation in accordance with the applicable plans and
agreements.

3



--------------------------------------------------------------------------------



 



4.   Internal Revenue Code 409A:

  (a)   Compliance. It is the intent of the parties that the provisions of this
Agreement comply with Code Section 409A and the Treasury regulations and
guidance issued thereunder. Accordingly, the parties intend that this Agreement
be interpreted and operated consistent with such requirements of Code
Section 409A in order to avoid the application of penalty taxes under Code
Section 409A to the extent reasonably practicable. The Company shall neither
cause nor permit: (i) any payment, benefit or consideration to be substituted
for a benefit that is payable under this Agreement if such action would result
in the failure of any amount that is subject to Code Section 409A to comply with
the applicable requirements of Code Section 409A; or (ii) any adjustments to any
equity interest to be made in a manner that would result in the equity
interest’s becoming subject to Code Section 409A unless, after such adjustment,
the equity interest is in compliance with the requirements of Code Section 409A
to the extent applicable. A Covered Termination is an “involuntary separation
from service” for purposes of Code Section 409A.     (b)   Waiting Period for
Specified Employees. Notwithstanding any provision of this Agreement to the
contrary, if Executive is a “Specified Employee” (as that term is defined in
Code Section 409A) as of Executive’s Covered Termination date, then any amounts
or benefits which are payable under this Agreement upon Executive’s “Separation
from Service” (within the meaning of Code Section 409A), which are subject to
the provisions of Code Section 409A and not otherwise excluded under Code
Section 409A, and would otherwise be payable during the first six-month period
following such Separation from Service, shall be paid on the first business day
that (i) is at least six months after the date after Executive’s Covered
Termination date or (ii) follows Executive’s date of death, if earlier (the
“Waiting Period”). The severance benefits in Sections 2(a) and (b) are excluded
from Section 409A under the “short-term deferral exclusion” and thus the Waiting
Period does not apply such benefits.     (c)   Reimbursements and In-Kind
Benefits. All reimbursements and in-kind benefits provided pursuant to this
Agreement shall be made in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) such that any reimbursements or in-kind
benefits will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event. Specifically, (i) the amounts
reimbursed and in-kind benefits provided under this Agreement, other than total
reimbursements that are limited by a lifetime maximum under a group health plan,
during Executive’s taxable year may not affect the amounts reimbursed or in-kind
benefits provided in any other taxable year, (ii) the reimbursement of an
eligible expense shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expense was incurred, and (iii) the
right to reimbursement or an in-kind benefit is not subject to liquidation or
exchange for another benefit.     (d)   Limited Section 409A Gross-Up. In the
event that the Internal Revenue Service imposes on Executive the additional tax
under Code Section 409A (the “409A

4



--------------------------------------------------------------------------------



 



      Tax”) as a direct result of any of the payments or benefits provided under
this Agreement (the “409A Payment”), then, subject to the following paragraph of
this Section 4(d), the Company agrees to pay to Executive an additional amount
(the “409A Gross-Up Payment”) equal to the amount of the 409A Tax based solely
on the 409A Payment, along with any interest or penalties related to the 409A
Tax, plus any federal, state and local income and employment taxes on the 409A
Gross-Up Payment, such that the net amount retained by Executive with respect to
the 409A Payment after the deduction of the 409A Tax (along with such interest
and penalties) is equal to the 409A Payment. The 409A Gross-Up Payment shall not
include or be based upon, and no such gross-up payment shall be provided with
respect to, any 409A Tax imposed on any payments or benefits as a result of the
409A Payment due to application of the plan aggregation rule under Treasury
Regulation Section 1.409A-1(c)(2). In all events, any 409A Gross-Up Payment
shall be made by the last day of Executive’s taxable year following the taxable
year in which the related taxes are remitted to the applicable taxing authority.

IN THE EVENT EXECUTIVE’S COVERED TERMINATION IS DUE TO GOOD REASON, EXECUTIVE
SHALL NOT BE ELIGIBLE FOR THE 409A GROSS-UP PAYMENT UNLESS, NOT LATER THAN 90
DAYS AFTER LEARNING OF THE ACTION (OR INACTION) THAT IS THE BASIS FOR A
TERMINATION OF EMPLOYMENT FOR GOOD REASON (THE “EVENT”), EXECUTIVE ADVISES THE
COMPANY IN WRITING THAT THE EVENT CONSTITUTES GROUNDS FOR A TERMINATION OF HIS
EMPLOYMENT FOR GOOD REASON, IN WHICH EVENT THE COMPANY SHALL HAVE 30 DAYS TO
CORRECT THE EVENT (“CURE PERIOD”). IF THE COMPANY DOES NOT TIMELY CORRECT THE
EVENT DURING THE CURE PERIOD AND EXECUTIVE TERMINATES HIS EMPLOYMENT (SUCH THAT
EXECUTIVE HAS A “SEPARATION FROM SERVICE” (AS DEFINED IN CODE SECTION 409A AND
THE TREASURY REGULATIONS AND GUIDANCE ISSUED THEREUNDER)) WITHIN 29 DAYS AFTER
THE END OF THE CURE PERIOD, SUCH TERMINATION OF EMPLOYMENT SHALL BE DEEMED TO BE
A COVERED TERMINATION FOR GOOD REASON AND EXECUTIVE SHALL BE ENTITLED TO THE
409A GROSS-TAX PAYMENT.

5.   Certain Additional Payments: Whether or not Executive becomes entitled to
the payments or benefits pursuant to Section 2 of this Agreement, if any of the
payments or benefits received or to be received by Executive (including any
payment or benefit received or to be received in connection with a Change in
Control or Executive’s termination of employment, whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, excluding the Gross-Up Payment described below, being
hereinafter referred to as the “Total Payments”) will be subject to the tax
under Section 4999 of the Code (the “Excise Tax”), the Company will pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Executive, after deduction of any Excise Tax on the Total

5



--------------------------------------------------------------------------------



 



    Payments and any federal, state and local income and employment taxes and
Excise Tax upon the Gross-Up Payment, and after taking into account the phase
out of itemized deductions and personal exemptions attributable to the Gross-Up
Payment, is equal to the Total Payments. In the event that the amount of the
Total Payments does not exceed 110% of the largest amount that would result in
no portion of the Total Payments being subject to the Excise Tax (the “Safe
Harbor”), then the preceding provisions of this Section will not apply and such
reduction shall be made from the severance amounts in Section 2(a) and (b) above
so that the amount of the Total Payments is equal to the Safe Harbor.    
For purposes of determining whether any of the Total Payments will be subject to
the Excise Tax and the amount of such Excise Tax, (i) all of the Total Payments
will be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Executive and selected by the accounting firm
which was, immediately prior to the Change in Control, the Company’s independent
auditor (the “Auditor”), such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of Section 280G(b)(4)(A) of
the Code, (ii) all “excess parachute payments” within the meaning of
Section 280G(b)(l) of the Code will be treated as subject to the Excise Tax
unless, in the opinion of Tax Counsel, such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the base
amount allocable to such reasonable compensation (within the meaning of
Section 280G of the Code), or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit will
be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, (1) the Executive will be deemed to pay federal income
tax at the highest marginal rate of federal income taxation in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of the Covered Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes and (2) Executive will be deemed to be subject to the loss
of itemized deductions and personal exemptions to the maximum extent provided by
the Code for each dollar of incremental income.      
In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment,
Executive must repay to the Company, within five (5) business days following the
later of the time that the amount of such reduction in the Excise Tax is finally
determined or Executive receives any refund related thereto, the portion of the
Gross-Up Payment attributable to such reduction (plus that portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income and employment taxes imposed on the Gross-Up Payment being repaid by
Executive, to the extent that such repayment results in a reduction in the
Excise Tax and a dollar-for-dollar reduction in Executive’s taxable income and
wages for purposes of federal, state and local income and employment taxes. In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which

6



--------------------------------------------------------------------------------



 



    cannot be determined at the time of the Gross-Up Payment), the Company will
make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) within five (5) business days following the time that the amount of such
excess is finally determined. Executive and the Company must each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Total Payments.

Notwithstanding anything in this Section 5 to the contrary, in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(v), in no event shall the Company pay
Executive (or pay on Executive’s behalf) any amount to which Executive is
entitled under this Section 5 later than the end of Executive’s taxable year
next following Executive’s taxable year in which Executive remits the Excise Tax
or tax (as applicable) to the Internal Revenue Service (or in the case of costs
and expenses payable under this Section, no later than the end of Executive’s
taxable year next following Executive’s taxable year in which the taxes that are
the subject of the audit or litigation are remitted to the Internal Revenue
Service, or where as a result of such audit or litigation no taxes are remitted,
the end of Executive’s taxable year next following Executive’s taxable year in
which the audit is completed or there is a final and nonappealable settlement or
other resolution of the litigation).

6.   Confidentiality: Executive agrees that he will not, while employed by the
Company or the Employer or an Affiliate and thereafter, disclose or make
available to any other person or entity, or use for his own personal gain, any
Confidential Information, except for such disclosures as are required in the
performance of his duties hereunder or as may otherwise be required by law or
legal process (in which case Executive must notify the Company of such legal or
judicial proceeding as soon as practicable, and permit the Company to seek to
protect its interests and information).

7.   Return of Property: Executive agrees that at the time of leaving his or her
employ, he will deliver to the Employer (and will not keep in his possession,
recreate or deliver to anyone else) all Confidential Information as well as all
other devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, customer
or client lists or information, or any other documents or property (including
all reproductions of the aforementioned items) belonging to the Company or any
of its Affiliates, regardless of whether such items were prepared by Executive.

8.   Non-Solicitation: Executive agrees that while employed by the Company or
the Employer or an Affiliate and for one year following a Covered Termination,
he will not, without the prior written consent of the Company, directly or
indirectly, hire or induce, entice or solicit (or attempt to induce entice or
solicit) any employee of the Company or any of its Affiliates to leave the
employment of the Company or any of its Affiliates.

9.   Notices: For purposes of this Agreement, notices and all other
communications must be in writing and will be deemed to have been given when
personally delivered or when

7



--------------------------------------------------------------------------------



 



mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

             
 
  If to Company or the Employer:   Reliant Energy, Inc.    
 
      1000 Main Street    
 
      Houston, Texas 77002             ATTENTION: General Counsel
 
           
 
  If to Executive:        
 
     
 
   
 
     
 
   
 
           

or to such other address as either party may furnish to the other in writing in
accordance with this Section.

10.   Applicable Law: The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Texas, but without giving effect to the
principles of conflict of laws of such State.   11.   Severability: If any
provision of this Agreement is determined to be invalid or unenforceable, then
the invalidity or unenforceability of that provision will not affect the
validity or enforceability of any other provision of this Agreement and all
other provisions will remain in full force and effect.   12.   Withholding of
Taxes: The Company or the Employer, as applicable, may withhold from any
payments under this Agreement all federal, state, local or other taxes as may be
required pursuant to any law or governmental regulation or ruling.   13.   No
Assignment; Successors: Executive’s right to receive payments or benefits under
this Agreement will not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 13 the Company or Employer will have no
liability to pay any amount so attempted to be assigned or transferred. This
Agreement inures to the benefit of and is enforceable by Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.       This Agreement is binding upon and
inures to the benefit of the Company and the Employer and their respective
successors and assigns (including, without limitation, any company into or with
which the Company may merge or consolidate).   14.   Payment Obligations
Absolute: Except for the requirement of Executive to execute and return to the
Company the Waiver and Release in accordance with Section 2, the Company’s and
the Employer’s obligation to pay Executive the amounts and to make the
arrangements provided herein are absolute and unconditional and may not be
affected by

8



--------------------------------------------------------------------------------



 



    any circumstances, including, without limitation, any set-off,
counter-claim, recoupment, defense or other right which the Company or the
Employer (including their Affiliates) may have against Executive or anyone else.
All amounts payable or arrangements to be made hereunder by the Company or the
Employer (including their Affiliates) must be paid or made without notice or
demand. Executive may not be obligated to sign an agreement not to compete with
the Company or its Affiliates or to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Agreement, and
the obtaining of any other employment will not effect any reduction of the
Company’s or the Employer’s obligations to make (or cause to be made) the
payments and arrangements required to be made under this Agreement. In the event
that the Employer fails to pay any amount or provide any benefit required to be
made or provided by the terms of this Agreement, the Company will be required to
make such payment or provide such benefit, as the case may be, under the same
terms and conditions that were applicable to the Employer.   15.   Number and
Gender: Wherever appropriate herein, words used in the singular will include the
plural, the plural will include the singular, and the masculine gender will
include the feminine gender.   16.   Conflicts: This Agreement constitutes the
entire understanding of the parties with respect to its subject matter and
supercedes any other agreement or other understanding, whether oral or written,
express or implied, between them concerning, related to or otherwise in
connection with, the subject matter hereof.   17.   Amendment and Waiver: No
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Board. No
waiver by any party hereto at any time of any breach by the other party hereto
of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by any other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.   18.   Counterparts: This Agreement may be executed in several
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.   19.   Term: The
effective date of the Agreement shall commence on December 31, 2008 (“Effective
Date”) and shall end on December 31 2011. Upon the occurrence of a Change in
Control, the term will be automatically extended to a date which is two years
from the date upon which the Change in Control occurs. If Executive’s employment
is terminated before the occurrence of a Change in Control, this Agreement shall
immediately terminate, except that terms of this Agreement which must survive
the termination this Agreement in order to be effectuated (including the
provisions of Sections 6, 7 and 8) will survive.

9



--------------------------------------------------------------------------------



 



              RELIANT ENERGY, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       
 
            RELIANT ENERGY CORPORATE SERVICES, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       
 
            EXECUTIVE
 
             
 
       
 
  Date:    
 
       

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Definitions
     The following terms have the meanings set forth below.
     “Affiliate” means an Affiliate within the meaning of Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
     “AICP” means the Reliant Energy, Inc. Annual Incentive Compensation Plan
(or any successor plan).
     “Board” means the Board of Directors of the Company.
     “Cause” means Executive’s (a) gross negligence in the performance of
Executive’s duties, (b) intentional and continued failure to perform Executive’s
duties, (c) intentional engagement in conduct that materially injures the
Company, the Employer, or its Affiliates (monetarily or otherwise) or (d) being
charged with, indicted for or convicted of a felony. For purposes of the
definition of Cause, an act or failure to act by Executive is “intentional” only
if done or omitted to be done by Executive in bad faith and without reasonable
belief that Executive’s action or omission was in the best interest of the
Company and its Affiliates, and no act or failure to act by Executive is
“intentional” if it was due primarily to an error in judgment or negligence.
     A “Change in Control” will be deemed to have occurred upon the occurrence
of any of the following:

  (a)   30% Ownership Change: Any Person, other than an ERISA-regulated pension
plan established by the Company, the Employer, or an Affiliate, makes an
acquisition of Outstanding Voting Stock and is, immediately thereafter, the
beneficial owner of 30% or more of the then Outstanding Voting Stock, unless
such acquisition is made directly from the Company in a transaction approved by
a majority of the Incumbent Directors; or any group is formed that is the
beneficial owner of 30% or more of the Outstanding Voting Stock; or     (b)  
Board Majority Change: Individuals who are Incumbent Directors cease for any
reason to constitute a majority of the members of the Board; or     (c)   Major
Mergers and Acquisitions: Consummation of a Business Combination unless,
immediately following such Business Combination, (i) all or substantially all of
the individuals and entities that were the beneficial owners of the Outstanding
Voting Stock immediately before such Business Combination beneficially own,
directly or indirectly, more than 70% of the then outstanding shares of voting
stock of the parent corporation resulting from such Business Combination in
substantially the same relative proportions as their ownership, immediately
before such

1



--------------------------------------------------------------------------------



 



      Business Combination, of the Outstanding Voting Stock, (ii) if the
Business Combination involves the issuance or payment by the Company of
consideration to another entity or its shareholders, the total fair market value
of such consideration plus the principal amount of the consolidated long-term
debt of the entity or business being acquired (in each case, determined as of
the date of consummation of such Business Combination by a majority of the
Incumbent Directors) does not exceed 50% of the sum of the fair market value of
the Outstanding Voting Stock plus the principal amount of the Company’s
consolidated long-term debt (in each case, determined immediately before such
consummation by a majority of the Incumbent Directors), (iii) no Person (other
than any corporation resulting from such Business Combination) beneficially
owns, directly or indirectly, 30% or more of the then outstanding shares of
voting stock of the parent corporation resulting from such Business Combination
and (iv) a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were Incumbent Directors of
the Company immediately before consummation of such Business Combination; or    
 
(d) Major Asset Dispositions: Consummation of a Major Asset Disposition unless,
immediately following such Major Asset Disposition, (i) individuals and entities
that were beneficial owners of the Outstanding Voting Stock immediately before
such Major Asset Disposition beneficially own, directly or indirectly, more than
70% of the then outstanding shares of voting stock of the Company (if it
continues to exist) and of the entity that acquires the largest portion of such
assets (or the entity, if any, that owns a majority of the outstanding voting
stock of such acquiring entity) and (ii) a majority of the members of the Board
(if it continues to exist) and of the entity that acquires the largest portion
of such assets (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity) were Incumbent Directors of the Company
immediately before consummation of such Major Asset Disposition.

For purposes of the definition of a “Change in Control”,

  (1)   “Person” means an individual, entity or group;     (2)   “group” is used
as it is defined for purposes of Section 13(d)(3) of the Exchange Act;     (3)  
“beneficial owner” is used as it is defined for purposes of Rule 13d-3 under the
Exchange Act;     (4)   “Outstanding Voting Stock” means outstanding voting
securities of the Company entitled to vote generally in the election of
directors; and any specified percentage or portion of the

2



--------------------------------------------------------------------------------



 



      Outstanding Voting Stock (or of other voting stock) is determined based on
the combined voting power of such securities;     (5)   “Incumbent Director”
means a director of the Company (x) who was a director of the Company on the
effective date of this Agreement or (y) who becomes a director after such date
and whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of a majority of the Incumbent Directors at the time of
such election or nomination, except that any such director will not be deemed an
Incumbent Director if his or her initial assumption of office occurs as a result
of an actual or threatened election contest or other actual or threatened
solicitation of proxies by or on behalf of a Person other than the Board;    
(6)   “election contest” is used as it is defined for purposes of Rule 14a-11
under the Exchange Act;     (7)   “Business Combination” means

  (x)   a merger or consolidation involving the Company or its stock or     (y)
  an acquisition by the Company, directly or through one or more subsidiaries,
of another entity or its stock or assets;

  (8)   “parent corporation resulting from a Business Combination” means the
Company if its stock is not acquired or converted in the Business Combination
and otherwise means the entity which as a result of such Business Combination
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries; and     (9)   “Major Asset
Disposition” means the sale or other disposition in one transaction or a series
of related transactions of 70% or more of the assets of the Company and its
subsidiaries on a consolidated basis; and any specified percentage or portion of
the assets of the Company will be based on fair market value, as determined by a
majority of the Incumbent Directors.

     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” means Reliant Energy, Inc., and, except for purposes of
determining whether a Change in Control has occurred, any successor thereto.
     “Confidential Information” means any and all information, data and
knowledge that has been created, discovered, developed or otherwise become known
to the Company or any of its Affiliates or in which property rights have been
assigned or otherwise conveyed to the

3



--------------------------------------------------------------------------------



 



Company or any of its Affiliates, which information, data or knowledge has
commercial value in the business in which the Company or any of its Affiliates
or ventures is engaged, except such information, data or knowledge as is or
becomes known to the public without violation of the terms of this Agreement. By
way of illustration, but not limitation, Confidential Information includes
business trade secrets, secrets concerning the Company’s or any of its
Affiliate’s plans and strategies, nonpublic information concerning material
market opportunities, technical trade secrets, processes, formulas, know-how,
improvements, discoveries, developments, designs, inventions, techniques,
marketing plans, manuals, records of research, reports, memoranda, computer
software, strategies, forecasts, new products, unpublished financial
information, projections, licenses, prices, costs, and employee, customer and
supplier lists.
     “Covered Termination” means a termination of Executive’s employment (such
that Executive ceases to be employed by the Employer, the Company or an
Affiliate) that is a “Separation from Service” (as defined in Code Section 409A
and the Treasury regulations and guidance issued thereunder) within the 2-year
period following a Change in Control during the term of this Agreement as
follows:

  (a)   an involuntary termination that does not result from any of the
following:

  (1)   death;     (2)   disability entitling Executive to benefits under the
Company’s or the Employer’s long-term disability plan; or     (3)   termination
for Cause;

  (b)   a termination by Executive for Good Reason; or     (c)   a termination
initiated by the Employer, the Company or an Affiliate and mutually agreed upon
by Executive and the Employer.

     “Employer” means Reliant Energy Corporate Services, LLC, and any successor
thereto.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Good Reason” means any one or more of the following events which occurs
following a Change in Control:

  (a)   a material reduction in the duties or responsibilities of Executive from
those applicable immediately before the date on which a Change in Control
occurs;     (b)   a material reduction in Executive’s annual Salary as in effect
on the Effective Date of this Agreement or as the same may be increased from
time to time;

4



--------------------------------------------------------------------------------



 



  (c)   the failure by the Company or the Employer to continue in effect any
compensation plan in which Executive participates immediately before the Change
in Control which is material to Executive’s total compensation, unless a
comparable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company or the
Employer to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, as existed
immediately before the Change in Control, unless the action by the Company or
the Employer applies to all similarly situated employees;     (d)   the failure
by the Company and the Employer to continue to provide Executive with material
benefits in the aggregate that are substantially similar to those enjoyed by
Executive under any of the Company’s (or the Employer’s or their respective
Affiliates’) pension, savings, life insurance, medical, health and accident, or
disability plans in which Executive was participating immediately before the
Change in Control if such benefits are material to Executive’s total
compensation, the taking of any other action by the Company or the Employer
which would directly or indirectly materially reduce any of such benefits or
deprive Executive of any fringe benefit enjoyed by Executive at the time of the
Change in Control if such fringe benefit is material to Executive’s total
compensation, unless the action by the Company or the Employer applies to all
similarly situated employees; or     (e)   a change in the location of
Executive’s principal place of employment with the Employer or the Company by
more than 50 miles from the location where Executive was principally employed
immediately before the Change in Control or the Company or the Employer
requiring Executive to be based in a location other than that of the Company’s
principal executive offices.

     “Salary” means Executive’s base salary as in effect immediately before the
termination of Executive’s employment or, if higher, the base salary in effect
immediately before the first event or circumstance constituting Good Reason.
     “Target Bonus Percentage” means Executive’s target incentive award
opportunity under the AICP in effect immediately before the termination of
Executive’s employment or, if higher, immediately before the first event or
circumstance constituting Good Reason.
     “Waiver and Release” means a legal document substantially in the form
attached as Exhibit B.
     “Welfare Benefit Coverage” shall mean medical, dental and vision benefits.

5



--------------------------------------------------------------------------------



 



EXHIBIT B
Waiver And Release
     In exchange for the payment to me of the severance benefits described in
Section 2 of the Change in Control Agreement between Reliant Energy, Inc. (the
“Company”), Reliant Energy Corporate Services, LLC (the “Employer”) and me
effective as of ___, (the “Agreement”) and of other remuneration and
consideration provided for in the Agreement (collectively, the “Benefits”),
which is in addition to any remuneration or benefits to which I am already
entitled, I agree not to sue and to release and forever discharge the Company,
the Employer and all of their respective parents, subsidiaries, affiliates and
unincorporated divisions, and its or their respective officers, directors,
agents, servants, employees, successors, assigns, insurers, employee benefit
plans and fiduciaries, and agents of any of the foregoing (collectively, the
“Corporate Group”) from any and all damages, losses, causes of action, expenses,
demands, liabilities, and claims on behalf of myself, my heirs, executors,
administrators, and assigns with respect to all matters relating to or arising
out of my employment with or separation from the Company, under any employee
benefit plan or claims for indemnity arising as a result of my being an officer
or fiduciary of the Corporate Group. The release does not apply to claims or
causes of action accruing after the date hereof.
     I acknowledge that signing this Waiver and Release is an important legal
act and that I have been advised in writing to consult an attorney prior to
execution. I also understand that, in order to be eligible for the Benefits, I
must sign and return this Waiver and Release to the Company’s General Counsel. I
acknowledge that I have been given at least 21 days to consider whether to
execute this Waiver and Release.
     In exchange for the payment to me of the Benefits, which is in addition to
any remuneration or benefits to which I am already entitled, (1) I agree not to
sue in any local, state or federal court regarding or relating in any way to my
employment with or separation from the Company, the Employer or any member of
the Corporate Group, and (2) I knowingly and voluntarily waive all claims and
release the Corporate Group from any and all claims, demands, actions,
liabilities, and damages, whether known or unknown, arising out of or relating
in any way to my employment with or separation from the Company, the Employer or
any member of the Corporate Group, except to the extent that my rights are
vested under the terms of employee benefit plans sponsored by the Corporate
Group, rights described in the Agreement, claims for indemnity from the
Corporate Group arising as a result of being an officer or fiduciary of the
Corporate Group, and except with respect to such rights or claims as may arise
after the date this Waiver and Release is executed. Except for the matters
identified above that are not the subject of this Waiver and Release, this
Waiver and Release includes, but is not limited to, claims and causes of action
under: Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990; the Civil Rights Act of 1866, as
amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990; the Energy Reorganization Act, as amended, 42 U.S.C. § 5851; the Workers
Adjustment and Retraining Notification Act of 1988; the Pregnancy Discrimination
Act of 1978; the Employee Retirement Income Security Act of 1974, as

1



--------------------------------------------------------------------------------



 



amended; the Family and Medical Leave Act of 1993; the Fair Labor Standards Act;
the Occupational Safety and Health Act; the Texas Labor Code § 21.001 et. seq.;
the Texas Labor Code; the Sarbanes-Oxley Act of 2002; claims in connection with
workers’ compensation or “whistle blower” statutes; and claims for breach of
contract (whether written or oral, expressed or implied), tort, personal injury,
defamation, negligence or wrongful termination; and any other claims under the
statutory, regulatory, administrative, constitutional or common law of any
nation, state, locality or any other jurisdiction.
     Further, I expressly represent that no promise or agreement which is not
expressed in this Waiver and Release has been made to me in executing this
Waiver and Release, and that I am relying on my own judgment in executing this
Waiver and Release, and that I am not relying on any statement or representation
of any member of the Corporate Group or any of their agents. I agree that this
Waiver and Release is valid, fair, adequate and reasonable, is with my full
knowledge and consent, was not procured through fraud, duress or mistake and has
not had the effect of misleading, misinforming or failing to inform me. I
acknowledge and agree that the Company or the Employer, as applicable, will
withhold any taxes required by federal, state or local law from the Benefits
otherwise payable to me.
     I also understand that, in order to be eligible for the Benefits, I must
sign and return this Waiver and Release to the Company’s General Counsel at
Reliant Energy, Inc., 1000 Main Street, Houston, Texas 77002, within 22 days
following the date of receipt of this Waiver and Release. I understand that for
a period of seven calendar days following the date I sign and deliver this
Waiver and Release, I may revoke my acceptance of the offer by delivering a
written statement by hand or by registered mail to the Company’s General Counsel
at Reliant Energy, Inc. at the above address. In the event I revoke my
acceptance of this offer, the Company and the Employer will have no obligation
to provide me the Benefits. I understand that failure to revoke my acceptance of
the offer within seven days after the date I sign this Waiver and Release will
result in this Waiver and Release being permanent and irrevocable.
     I agree that the terms of this Waiver and Release are CONFIDENTIAL and that
any disclosure to anyone for any purpose whatsoever except as required by law by
me or my agents, representatives, heirs, spouse, employees or spokespersons will
be a breach of this Waiver and Release.
     I agree that this Waiver and Release is valid. I agree that this Waiver and
Release is fair, adequate and reasonable. I agree that my consent to this Waiver
and Release was with my full knowledge and was not procured through fraud,
duress or mistake.
     I acknowledge that payment of the Benefits is not an admission by any
member of the Corporate Group that they engaged in any wrongful or unlawful act
or that any member of the Corporate Group violated any law or regulation. I
understand that nothing in this Waiver and Release is intended to prohibit,
restrict or otherwise discourage me from engaging in any activity related to
matters of public or employee health or safety. Similarly, nothing herein is
intended to prohibit, restrict or otherwise discourage me or any other
individual from making reports of unsafe, wrongful or illegal conduct to any
agency or branch of the local, state or federal government, including law
enforcement authorities, public utility commissions, energy

2



--------------------------------------------------------------------------------



 



regulatory commissions or any other lawful authority. I agree that if called
upon to serve as a witness or consultant in or with respect to any actual or
potential litigation or administrative proceeding, I will truthfully cooperate
with the Company and the Employer to the full extent permitted by law.
     I understand and agree that in the event of any breach or threatened breach
of the provisions of Sections 6, 7 or 8 of the Agreement by me, the Company or
the Employer, in their discretion, may initiate appropriate action as provided
in those Sections and may recover all lawful damages which it or they may prove
by a preponderance of the evidence in accordance with the law specified in those
Sections.
     I acknowledge that this Waiver and Release sets forth the entire
understanding and agreement between me, the Company and the Employer concerning
the subject matter of this Waiver and Release and supersedes any prior or
contemporaneous oral and/or written agreements or representations, if any,
between me, the Company, the Employer or any other member of the Corporate
Group. The invalidity or enforceability of any provisions hereof shall in no way
affect the validity or enforceability of any other provision.

     
 
Name
   
 
   
 
Social Security Number
   
 
   
 
Signature Date
   

3